

115 HR 3935 IH: Bolstering Organizations and Options to Support Training in Primary Care Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3935IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Shimkus (for himself and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for an extension of funding for the National Health Service Corps.
	
 1.Short titleThis Act may be cited as the Bolstering Organizations and Options to Support Training in Primary Care Act or the BOOST Primary Care Act. 2.Extension for National Health Service Corps Section 10503(b)(2)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(E)) is amended by striking 2017 and inserting 2019.
		